Citation Nr: 0833126	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-06 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1955 to May 
1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Buffalo, New York, Department of Veterans 
Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that he has hearing loss as a result of 
his active military service in the United States Navy.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  In this case, the Board is of the opinion 
that the medical opinion of record is not adequate for rating 
purposes and that an examination and medical opinion are 
necessary.    

The veteran reports that he had acoustic trauma while serving 
aboard ship; specifically, that he had noise exposure during 
war maneuvers, including the use of large caliber guns on 
ship.  The veteran's personnel record reflects that he did 
serve aboard ship and that his military occupational 
specialty was yeoman.  

An August 2005 letter from the veteran's private physician, 
who according to the letterhead practices in ear, nose, and 
throat pathology, states that the veteran is followed for a 
stable profound right hearing loss.  The veteran reported to 
the physician that he had significant noise exposure during 
service with the right ear experiencing considerably more 
noise exposure than his left.  The veteran reportedly 
experienced decreased right hearing and tinnitus immediately 
after this noise exposure and was evaluated medically for 
this complaint during his military service.  Based on the 
above, the physician opines that with reasonable medical 
certainty, the veteran's military noise exposure may have 
contributed to his profound hearing loss.  

The veteran's August 1955 enlistment examination shows 
hearing evaluated as 15/15 bilaterally for whispered voice.  

A June 1956 consultation request shows that the veteran 
reported that the men who work with him complain that he has 
difficulty hearing the things they say.  His mother 
reportedly told him the same thing.  The veteran reported a 
history of "draining ears" as a young child.  Physical 
examination showed bilateral scars, no acute process, and no 
other findings locally.  The consultation report states that 
examination of the ears and Eustachian orifices revealed no 
abnormalities other than scarring.  Hearing was not 
remarkable.  An audiogram referenced in the consultation 
report is in graph form without the actual pure tone 
thresholds in decibels at each specified frequency written in 
numeric form, but the Board's interpretation of the graph is 
as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
15 (25)
10 (20)
X
5 (10)
LEFT
10 (25)
5 (15)
0 (10)
X
0 (5)

NOTE: Prior to November 1967, Service Department audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Those are the figures on the 
left and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.

The veteran's May 1955 release from active duty examination 
shows pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
-5 (5)
0 (10)
5 (10)
LEFT
10 (25)
0 (10)
-5 (5)
0 (10)
10 (15)

Again, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.  
No defects related to hearing were noted at the veteran's 
release from active duty examination.  

In November 2002, the veteran was evaluated for rapid onset 
hearing loss.  Two weeks before, not following illness, 
injury or change in medications, the veteran had experienced 
sudden loss of hearing in the right ear.  He was noticing 
what seemed to be amplified hearing on the left without 
tinnitus or vertigo and very poor hearing on the right side 
also without tinnitus or vertigo.  There was no ear pain and 
the ears did not feel plugged or muffled.  Physical 
examination was performed and the relevant assessment given 
was acute rapid onset right hearing loss.  An MRI (magnetic 
resonance imaging) was subsequently performed and reportedly 
was negative.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the U.S. Court of 
Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The physician's statement that the veteran is being followed 
for stable profound right hearing loss is competent evidence 
of a current disability.  The veteran's in-service complaints 
of hearing loss as well as his current reports of noise 
exposure during service establish that an event or injury 
occurred during service.  Finally, while the above 
physician's opinion appears speculative, and possibly based 
in part on an incorrect premise (for example, no reports of 
tinnitus are shown during service), it does suggest that the 
veteran's hearing loss may be associated with his active 
military service.  As such, the Board finds that a VA 
examination to determine the nature and etiology of any 
current hearing loss is in order.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 
38 C.F.R. § 3.159(c)(4)(i).    

The veteran is free to submit relevant evidence, including 
audiograms.  However, the Board notes that an examination for 
hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test.  38 C.F.R. § 4.85 (2007).  Examinations must 
be conducted without the use of hearing aids.  Id.  

Turning to another matter, in the veteran's claim he states 
that his hearing loss disability began on approximately 
December 15, 1956 and indicates that this is reflected in his 
service treatment records.  The veteran's service treatment 
records do not show any complaints regarding his hearing 
around December 1956.  The only in-service complaints of 
record are from June 1956.  There is no indication that VA 
has anything but a complete set of the veteran's service 
treatment records.  Nonetheless, the veteran should be asked 
to submit any service treatment records he has in his 
possession.  The veteran is encouraged to notify VA if he 
complained of hearing loss at any time during service other 
than the time in June 1956 described above.  

Finally, the veteran should be provided proper notice 
regarding degrees of disability and effective dates as is 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided proper 
notice regarding degrees of disability and 
effective dates as is required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran should also be 
asked to submit any service treatment 
records he may have in his possession or 
other evidence of the onset of hearing 
disability during service.

2.  The veteran should be scheduled for a 
VA audiometric (and if needed) ear nose 
and throat examination(s).  All indicated 
tests should be accomplished, and all 
clinical findings reported in detail.  The 
claims folder should be made available to 
the examiner(s) for review prior to 
entering any opinion(s).  The examiner(s) 
should specifically identify if there is 
evidence of hearing loss disability, and 
if so, an opinion as to etiology is 
requested.  Specifically, if hearing loss 
is found, the examiner(s) is/are asked to 
provide an opinion as to whether it is at 
least as likely as not (e.g., 50 percent 
or greater chance) due to events in 
service.  A discussion of the medical 
principals used in reaching the conclusion 
should be set out.  It would be helpful to 
the Board if the examiner(s) addressed the 
opinion offered by the veteran's private 
physician in August 2005.  

3.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  	

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




